1
     VINOD NICHANI|SBN 277607
2    NICHANI LAW FIRM
     111 N. Market Street, Suite 300
3    San Jose, California 95113
4
     Phone: 408-800-6174
     Fax: 408-290-9802
5    Email: vinod@nichanilawfirm.com
6    Attorney for Debtor and Plaintiff
7
     VIKRAM SRINIVASAN

8
                              UNITED STATES BANKRUPTCY COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN JOSE DIVISION
11

12   VIKRAM SRINIVASAN,                            )   Case No.: 20-51735
                                                   )
13                Debtor and Debtor in Possession. )   Chapter 11 Case
                                                   )
14
                                                   )   ADVERSARY NO.: ________________
15                                                 )
     VIKRAM SRINIVASAN,                            )   COMPLAINT FOR:
16                                                 )
                             Plaintiff,            )      (1) DECLARATORY RELIEF
17
                                                   )          REGARDING REAL ESTATE;
18   v.                                            )      (2) DECLARATORY RELIEF
                                                   )          REGARDING STATE COURT
19   FAY SERVICING, LLC, a Delaware Limited )                 CLAIMS;
20
     Liability Company; CIVIC HOLDINGS III )              (3) TURNOVER OF PROPERTY;
     TRUST, a Delaware Statutory Trust; CIVIC )           (4) CIVIL CONTEMPT; and
21   REAL ESTATE HOLDINGS III, LLC, a              )      (5) INJUNCTIVE RELIEF
     Delaware Limited Liability Company;           )
22   ANTHONY and LISA NADALIN,                     )
23
     individuals; DOES 1 through 20, inclusive,    )
                                                   )
24                           Defendants,           )
                                                   )
25
                                                   )
26                                                 )
                                                   )
27                                                 )
28



                                                   1
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21    Entered: 01/19/21 20:59:15   Page 1 of 18
1           Plaintiff VIKRAM SRINIVASAN, the Chapter 11 Debtor and Debtor in Possession
2
     (hereinafter referred to as “DEBTOR” and/or “PLAINTIFF”) in the above captioned Chapter 11
3
     bankruptcy case, avers and complains, by way of this Complaint as follows:
4

5
                                     JURISDICTION AND VENUE

6        1. This adversary proceeding in the Chapter 11 of Vikram Srinivasan, case pending in the
7    United States Bankruptcy Court for the Northern District of California, San Jose Division
8
     (hereinafter the “Bankruptcy Court”), is a core proceeding under 28 U.S.C. § 157(b)(2)(A),(E),
9
     and (O).
10

11       2. The Bankruptcy Court has jurisdiction over this adversary proceeding pursuant to 28

12   U.S.C. §§151, 157,1334 and 2201, 11 U.S.C. §§362 and 542, and Local Rules and Orders of the
13
     United States District Court for the Northern District of California governing the reference and
14
     conduct of proceedings arising under or related to cases under Title 11 of the United States Code.
15
         3. Venue is proper in this Court under 28 U.S.C. §1409(a), as this adversary proceeding
16

17   arises under and in connection with a case under Title 11 which is pending in this district.

18       4. The PLAINTIFF consents to the entry of final judgments and orders by the Bankruptcy
19
     Court in this adversary proceeding.
20
                                                 PARTIES
21
         5. On December 10, 2020 (hereinafter referred to as “PETITION DATE”), the PLAINTIFF
22

23   filed a Voluntary Petition under Chapter 11 of the Bankruptcy Code (hereinafter referred to as
24   the “CURRENT PETITION”).
25
         6. PLAINTIFF alleges that Defendant FAY SERVICING, LLC, as Servicer for Civic
26

27

28



                                                   2
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21     Entered: 01/19/21 20:59:15        Page 2 of 18
1    Holdings III Trust, is a Delaware Limited Liability Company doing business in the County of
2
     Los Angeles, State of California (hereinafter “FAY”) and is subject to the jurisdiction of this
3
     Bankruptcy Court.
4

5
         7. PLAINTIFF alleges that Defendant CIVIC HOLDINGS III TRUST is a Delaware

6    statutory trust (hereinafter “CIVIC HOLDINGS”) and is subject to the jurisdiction of this
7    Bankruptcy Court.
8
         8. PLAINTIFF alleges that Defendant CIVIC REAL ESTATE HOLDINGS III, LLC, is a
9
     Delaware Limited Liability Company doing business it the County of Los Angeles, State of
10

11   California (hereinafter “CIVIC REAL ESTATE”) and is subject to the jurisdiction of this

12   Bankruptcy Court.
13
         9. PLAINTIFF alleges that Defendants ANTHONY and LISA NADALIN (hereinafter
14
     “BUYERS”) entered into certain Residential Purchase Agreement and Joint Escrow Instructions
15
     for the sale of the SUBJECT PROPERTY with Defendant CIVIC REAL ESTATE.
16

17       10. PLAINTIFF is unaware of the true names and capacities, whether individual, associate,

18   partnership, corporate or otherwise, of Defendants fictitiously designated herein as DOES 1
19
     through 20, inclusive, and therefore sues those Defendants by such fictitious names. PLAINTIFF
20
     will seek leave from the Court to amend this Complaint when the true names and capacities of
21
     such fictitiously designated Defendants have been ascertained. PLAINTIFF is informed and
22

23   believes and based thereon alleges that each fictitiously designated Defendant, in some way as
24   yet unknown to PLAINTIFF, is and was in some manner responsible for, or a party to, the acts
25
     alleged herein.
26
         11. PLAINTIFF is informed and believes and thereon alleges that at all times mentioned
27

28



                                                   3
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21     Entered: 01/19/21 20:59:15        Page 3 of 18
1    herein, each of the Defendants were acting as an agent, servant, or employee of the remaining
2
     defendants and were all times acting within the course and scope of the agency, service, or
3
     employment.
4

5
         12. The Complaint is pursuant to a series of breaches and representations made to

6    PLAINTIFF by FAY, CIVIC HOLDINGS and CIVIC REAL ESTATE (hereinafter collectively
7    referred to as “LENDERS” and/or “DEFENDANTS”) regarding failed forbearances agreements
8
     and an option to purchase between the parties in regards to the real property located at 1648
9
     Summitridge Drive, Beverly Hills, California 90210 and also known as 1666 Summitridge
10

11   Drive, Beverly Hills, California, APN: 4355-009-012 (hereinafter “SUBJECT PROPERTY”),

12   turnover of payments made by PLAINTIFF in reliance of said forbearances by LENDERS and
13
     that despite the PLAINTIFF’S bankruptcy stay being in place, the void foreclosure of said
14
     SUBJECT PROPERTY, which then resulted in the purchase of said SUBJECT PROPERTY by
15
     BUYERS with constructive notice of related state court litigation.
16

17                                    GENERAL ALLEGATIONS

18       13. On or about September 25, 2018, SUMMITRIDGE VENTURE GROUP, LLC
19
     (hereinafter, “SVG”) purchased the SUBJECT PROPERTY from Civic Holdings V-N Trust, a
20
     Delaware statutory trust.
21
         14. The purchase of the SUBJECT PROPERTY was partially financed by a loan in the
22

23   principal sum $3,500,000.00 from Civic Financial Services, LLC, and secured by a Deed of
24   Trust recorded on September 25, 2018 as Document Number 20180977267 in the Official
25
     Records of the Recorder’s Office in Los Angeles County (hereinafter, the “DEED OF TRUST”).
26
     A true and correct copy of said Deed of Trust is attached hereto as Exhibit “A.” As a condition
27

28



                                                   4
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21     Entered: 01/19/21 20:59:15       Page 4 of 18
1    of closing the loan, personal guarantees from PLAINTIFF were required. A copy of said
2
     personal guarantee is attached hereto as Exhibit “B.”
3
         15. On or about September 21, 2018, a Deed of Trust secured by the SUBJECT
4

5
     PROPERTY was executed to Mitali Parmar (hereinafter “MITALI DEED OF TRUST”). A copy

6    of said Mitali Deed of Trust is attached hereto as Exhibit “C.” On the same date a personal
7    guaranty executed by PLAINTIFF was required as a condition to closing said transaction. A
8
     copy of the personal guaranty is attached hereto as Exhibit “D.”
9
         16. On or about October 19, 2018, an Assignment of Deed of Trust was recorded as
10

11   Document Number 20181067508 in the Official Records of the Recorder’s Office in Los

12   Angeles County, whereby Civic Financial Services, LLC re-assigned its rights, title, and interest
13
     in the DEED OF TRUST to Defendant CIVIC HOLDINGS. A true and correct copy of said
14
     Assignment of Deed of Trust is attached hereto as Exhibit “E”
15
         17. On January 7, 2019, a second Assignment of Deed of Trust was recorded as Document
16

17   Number 20190017373 in the Official Records of the Recorders’ Office in Los Angeles County,

18   whereby Defendant CIVIC HOLDINGS re-assigned its rights, title, and interest in the DEED OF
19
     TRUST to DLJ Mortgage Capital, Inc. A true and correct copy of the said Assignment of Deed
20
     of Trust is attached hereto as Exhibit “F.”
21
         18. On or about February 12, 2019, a third Assignment of Deed of Trust was recorded as
22

23   Document Number 20190128721 in the Official Records of the Recorder’s Office in Los
24   Angeles County, whereby DLJ Mortgage Capital, Inc. re-assigned its rights, title, and interest in
25
     the DEED OF TRUST to Defendant CIVIC HOLDINGS. A true and correct copy of said
26
     Assignment of Deed of Trust is attached hereto as Exhibit “G.”
27

28



                                                   5
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21    Entered: 01/19/21 20:59:15        Page 5 of 18
1        19. On or about March 26, 2019, SVG filed a Verified Complaint against Mitali Parmar
2
     (hereinafter “PARMAR”) for causes of action involving Usury, Wrongful Foreclosure,
3
     Cancellation of Instrument and Declaratory Relief. Pursuant to said complaint, SVG was able to
4

5
     restrain the foreclosure of said SUBJECT PROPERTY through a Temporary Restraining Order

6    and a subsequent Preliminary Injunction. PARMAR thereby filed a Cross-Complaint against
7    SVG and PLAINTIFF as Co-Defendants. A copy of the complaint and cross-complaint are
8
     attached hereto as Exhibit “H” and “I”, respectively.
9
         20. On or about May 14, 2019, Defendant CIVIC HOLDINGS caused a Notice of Default to
10

11   be recorded against the SUBJECT PROPERTY in the amount of $219,323.87 (hereinafter

12   “NOD”). A true and correct copy of said Notice of Default is attached hereto as Exhibit “J.”
13
         21. On or about August 19, 2019, Defendant CIVIC HOLDINGS caused a Notice of
14
     Trustee’s Sale to be recorded against the SUBJECT PROPERTY in the amount of $3,891,080.78
15
     and setting a foreclosure sale date of September 13, 2019 (hereafter the “NTS”). A true and
16

17   correct copy of said Notice of Trustee’s Sale is attached hereto as Exhibit “K.”

18       22. On or about September 12, 2019, SVG filed for Chapter 7 Bankruptcy. Case No. 19-
19
     51885, before the United States Bankruptcy Court, Northern District of California San Jose
20
     Division, which suspended the impeding foreclosure sale date of September 13, 2019.
21

22
                                     First Forbearance Agreements

23       23. In or about November 21, 2019, SVG and Defendant FAY, as servicer and attorney in
24   fact for Defendant CIVIC HOLDINGS, entered into a written forbearance agreement, whereby
25
     LENDERS agreed to forbear from foreclosing on the SUBJECT PROPERTY until May 1, 2020,
26
     if SVG makes a payment in sum of $712,823.87 on or before November 26, 2019, and monthly
27

28
     interest payments commencing from December 1, 2019 in the amount of $52,500.00 (hereinafter


                                                   6
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21    Entered: 01/19/21 20:59:15       Page 6 of 18
1    “FIRST FORBEARANCE AGREEMENT”). A true and correct copy of the FIRST
2
     FORBEARANCE AGREEMENT is attached hereto as Exhibit “L.”
3
        24. Capital Contributions to SVG have been and continue to be from PLAINTIFF’ personal
4

5
     resources, SVG has no other forms of income and is entirely dependent on PLAINIFF’S

6    contributions.
7       25. In reliance of representations by CIVIC HOLDINGS, on November 15, 2019,
8
     PLAINTIFF in furtherance of his unity of interest with SVG as sole member of SVG wired his
9
     personal funds in the sum of $250,000.00 to FAY in an effort to financially assist SVG in
10

11   forbearance of the foreclosure on said SUBJECT PROPERTY. Said payments were paid directly

12   to LENDERS from PLAINTIFF, whereby LENDERS had knowledge of the unity of interest
13
     between PLAINTIFF and SVG.
14
        26. SVG was unable to pay the remaining sum of $462,823.87 by November 26, 2019 as
15
     SVG’s bank account was frozen due to an unrelated matter.
16

17      27. PLAINTIFF seeks the turnover of the amount of $250,000.00 from LENDERS in that

18   said agreed forbearance was not completed, PLAINTIFF nor SVG received consideration for its
19
     payment in that the SUBJECT PROPERTY was foreclosed and said funds were merely held in
20
     suspense and not applied to any portion of the obligation. Specifically, PLAINTIFF and SVG
21
     through their unity of interest did not receive what they bargained for, a forbearance of the
22

23   foreclosure, as a result the PLAINTIFF/DEBTOR has suffered inequitably. In that said funds are
24   held in suspense and not applied, they belong to the estate of PLAINTIFF. A copy of
25
     correspondence from David Poitras, counsel to Wedgewood, LLC, solely as Administrator of the
26
     Civic Holdings III Trust; and Civic Real Estate Holdings, LLC (hereinafter “POITRAS”)
27

28
     indicating said funds are held in suspense is attached hereto as Exhibit “M.”


                                                   7
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21     Entered: 01/19/21 20:59:15        Page 7 of 18
1                                    Second Forbearance Agreement
2
        28. On or about December 2, 2019, PLAINTIFF filed for Chapter 11 bankruptcy, Case No.
3
     19-42729 (hereinafter “PRIOR PETITION”) in the United States Bankruptcy Court, Northern
4

5
     District of California, Oakland Division, which temporarily suspended the foreclosure sale of the

6    SUBJECT PROPERTY to December 4, 2019.
7       29. LENDERS were notified of the PLAINTIFF’S individual bankruptcy Petition on
8
     December 2, 2019 via electronic Communication and said sale was postponed to December 4,
9
     2019. None of the LENDERS ever sought or obtained relief from the automatic stay regarding
10

11   the SUBJECT PROPERTY.

12      30. On December 3, 2019, POITRAS, counsel for LENDERS, proposed a new forbearance
13
     agreement to SVG via email that if payment in the sum of $515,323.87 is received by 5:00 p.m.,
14
     on December 3, 2019, along with a dismissal of the pending PLAINTIFF’S Chapter 11, CIVIC
15
     HOLDINGS would agree to forbear from conducting a trustee’s sale until later of December 6,
16

17   2019, or the date of entry of an order dismissing the Chapter 11 Bankruptcy, but, in no event

18   later than December 13, 2019. A copy of the correspondence indicating communication of said
19
     forbearance terms is attached hereto Exhibit “N.”
20
        31. Thereafter, a telephone conference occurred between the parties, whereas the LENDERS
21
     agreed to briefly forbear from conducting a trustee’s sale until the later of December 6, 2019 to
22

23   continue discussions, if a payment of $112,923.87 is received on or before 11:00 a.m. on
24   December 4, 2019, the same day of the impeding foreclosure (hereinafter, the “SECOND
25
     FORBEARANCE AGREEMENT”).
26
        32. As a result, in the morning of December 4, 2019 before 11: 00 a.m., PLAINTIFF in
27

28
     reliance on representations made by the LENDERS and in furtherance of his unity of interest


                                                   8
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21      Entered: 01/19/21 20:59:15       Page 8 of 18
1    with SVG, wired an additional sum of his personal funds in the amount of $112,823.87 to FAY
2
     in an effort to financially assist SVG in forbearance of the foreclosure on said SUBJECT
3
     PROPERTY. Said PLAINTIFF PAYMENTS were paid directly to LENDERS from
4

5
     PLAINTIFF, which LENDERS were aware.

6       33. PLAINTIFF did not receive consideration for his payment in that the SUBJECT
7    PROPERTY was foreclosed and said funds were merely held in suspense and not applied to any
8
     portion of the obligation. Specifically, Plaintiff did not receive what he bargained for, a
9
     forbearance of the foreclosure and as a result the PLAINTIFF suffered inequitably. In that said
10

11   funds are held in suspense and not applied, they belong to the estate of PLAINTIFF. See Exhibit

12   “M.”
13
                                                 Foreclosure
14
        34. On December 4, 2019 after receiving the funds through a wire from PLAINTIFF, made
15
     in reliance of said representations, with the PLAINTIFF’S bankruptcy stay in place, and
16

17   LENDERS having notice of PLAINTIFF’S bankruptcy petition, CIVIC HOLDINGS proceeded

18   with the foreclosure against the SUBJECT PROPERTY in the amount of $4,356,406.73 in
19
     unpaid debt. A true and correct copy of the said Trustee’s Deed upon Sale is attached hereto as
20
     Exhibit “O.”
21
        35. In that SVG is wholly owned by the DEBTOR/PLAINTIFF, the presence of two personal
22

23   guarantees of the PLAINTIFF and ongoing litigation against PLAINTIFF and SVG by cross-
24   complainant PARMAR it establishes claims against the estate of the DEBTOR/PLAINTIFF
25
     through their unity of interest. As a result, the foreclosure on the SUBJECT PROPERTY created
26
     an immediate adverse economic consequence to the estate of the DEBTOR/PLAINTIFF, in that
27

28
     said SUBJECT PROPERTY is necessary for reorganization. Said adverse economic


                                                   9
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002       Doc# 1     Filed: 01/19/21     Entered: 01/19/21 20:59:15        Page 9 of 18
1    consequences are supported by threats of enforcement of the guarantee by LENDERS. See
2
     correspondence from representative of LENDERS threatening enforcement of the guarantee
3
     attached hereto as Exhibit “P.”
4

5
        36. The unusual circumstances in this matter in which DEBTOR/PLAINTIFF is the sole

6    member of SVG and the guarantor on the obligations to the LENDERS and PARMAR, is a Co-
7    Defendant in suit by PARMAR against SVG, and having made forbearance payments to the
8
     LENDERS personally, establish a unity of interest between SVG and the DEBTOR/PLAINTIFF.
9
     As such there is a significant identity between the PLAINTIFF and the SVG in that
10

11   PLAINTIFF/DEBTOR is the real party in interest and that the separate personalities of the

12   PLAINTIFF/DEBTOR and SVG no longer exist. The foreclosure of said SUBJECT PROPERTY
13
     caused an immediate adverse economic consequence against PLAINTIFF/DEBTOR and has
14
     suffered inequitably. While the automatic stay was in place by the PLAINTIFF, CIVIC
15
     HOLDINGS transferred the SUBJECT PROPERTY to CIVIC REAL ESTATE via a Quitclaim
16

17   Deed. The Quitclaim Deed was recorded as Document Number 20200005464 in the Official

18   Records of the Recorder’s Office in Los Angeles County A true and correct copy of the
19
     Quitclaim Deed is attached hereto as Exhibit “Q.”
20
        37. On or about September 21, 2020, CIVIC REAL ESTATE, and BUYERS entered into
21
     certain Residential Purchase Agreement and Joint Escrow Instructions for the sale of the
22

23   SUBJECT PROPERTY. On or around October 22, 2020, escrow closed and the sale of the
24   SUBJECT PROPERTY to the BUYERS was finalized. Said sale was completed subject to a Lis
25
     Pendens recorded against the SUBJECT PROPERTY in or about March 2020, thereby providing
26
     constructive notice to the BUYERS of pending state court litigation. A true and correct copy of
27

28



                                                  10
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002       Doc# 1       Filed: 01/19/21 Entered: 01/19/21 20:59:15        Page 10 of
                                                     18
1    the Lis Pendens filed in case 20SMCV00278 is attached hereto as Exhibit “R.” Said hearing on
2
     Motion to Expunge is stayed in state court.
3
        38. The total amount paid to LENDER by PLAINTIFF in reliance of its offers to forbear on
4

5
     said foreclosure was the amount of $362,823.87 (hereinafter “PLAINTIFF PAYMENT”). In that

6    said PLAINTIFF PAYMENT is held in suspense and not applied, it belongs to the estate of
7    PLAINTIFF.
8
                                       FIRST CLAIM FOR RELIEF
9
                              (Declaratory Relief Regarding Real Property)
10

11                                         (Against all Defendants)

12      39. The Plaintiff realleges each and every allegation contained in paragraph 1 through 38,
13
     inclusive, of this Complaint as if set forth fully herein.
14
         40. There is a present case and/or controversy between the PLAINTIFF, on one hand, and the
15
     DEFENDANTS on the other, regarding whether the foreclosure by LENDERS was void ab
16

17   initio, due to the PLAINTIFF/ DEBTOR’S Automatic Stay being in place from the date of the

18   PRIOR PETITION.
19
        41. PLAINTIFF desires a judicial determination affirming there was and is a unity of interest
20
     and ownership between the PLAINTIFF and SVG, thereby the separate personalities no longer
21
     exists and as a result said SUBJECT PROPERTY is part of the PLAINTIFF’S estate and subject
22

23   to the PLAINTIFF’S Automatic Stay in the PRIOR PETITION.
24       42. PLAINTIFF further desires judicial determination establishing that foreclosure by
25
     LENDERS was ab initio, due to the PLAINTIFF/DEBTOR Automatic stay being in place during
26
     the PRIOR PETITION in that a separate personality between PLAINTIFF and SVG did not exist
27

28



                                                  11
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002        Doc# 1      Filed: 01/19/21 Entered: 01/19/21 20:59:15        Page 11 of
                                                     18
1    and there was a clear unity of interest in said SUBJECT PROPERTY that was subject to the
2
     automatic stay.
3
         43. PLAINTIFF further desires judicial determination establishing that said sale of the
4

5
     SUBJECT PROPERTY to the BUYERS is void ab initio, due to the PLAINTIFF/DEBTOR’S

6    automatic stay being in place at the time of the foreclosure by LENDERS during the pending
7    PRIOR PETITION.
8
                                      SECOND CLAIM FOR RELIEF
9
                           (Declaratory Relief Regarding State Court Claims)
10

11          (Against FAY SERVICING, LLC, a Delaware Limited Liability Company;
                  CIVIC HOLDINGS III TRUST, a Delaware Statutory Trust;
12     CIVIC REAL ESTATE HOLDINGS III, LLC, a Delaware Limited Liability Company)
13
         44. The Plaintiff realleges each and every allegation contained in paragraph 1 through 43,
14
     inclusive, of this Complaint as if set forth fully herein.
15
         45. There is a present case and/or controversy between the PLAINTIFF, on one hand, and the
16

17   DEFENDANTS on the other, regarding whether the PLAINTIFF/DEBTOR’S Automatic Stay

18   was in place from the PETITON DATE.
19
         46. PLAINTIFF desires a judicial determination affirming there was and is a unity of interest
20
     and ownership between the PLAINTIFF and SVG, thereby the separate personalities no longer
21
     exist.
22

23       47. PLAINTIFF further desires judicial determination establishing that said state court
24   proceedings whereby PLAINTIFF and SVG are Plaintiffs and Co-Defendants were subject to the
25
     PLAINTIFF/DEBTOR’S Automatic stay from the PETITION DATE and as a result, are part of
26
     the PLAINTIFF/DEBTOR’S estate.
27

28



                                                  12
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
      Case: 21-05002       Doc# 1      Filed: 01/19/21 Entered: 01/19/21 20:59:15         Page 12 of
                                                     18
1                                    THIRD CLAIM FOR RELIEF
2
                         (For Turnover of Property Pursuant to 11 U.S.C. §542)
3
                                           (Against all Defendants)
4

5
         48. The PLAINTIFF realleges each and every allegation contained in paragraph 1 through

6    47, inclusive, of this Complaint as if set forth fully herein.
7        49. As alleged above, the total amount paid to LENDER by PLAINTIFF/DEBTOR in
8
     reliance of its offers to forbear on said foreclosure was the amount of $362,823.87.
9
     PLAINTIFF/DEBTOR did not receive what it bargained for, a forbearance of the foreclosure. In
10

11   that said PLAINTIFF PAYMENT is held in suspense and not applied, it belongs to the estate of

12   PLAINTIFF.
13
         50. The PLAINTIFF PAYMENT should be turned over to the PLAINTIFF/DEBTOR
14
     pursuant to 11 U.S.C. §542 by DEFENDANTS and any entity or individual claiming by and
15
     through them.
16

17                                   FOURTH CLAIM FOR RELIEF

18                                             (Civil Contempt)
19
                                           (Against all Defendants)
20
         51. The Plaintiff realleges each and every allegation contained in paragraph 1 through 50,
21
     inclusive, of this Complaint as if set forth fully herein.
22

23       52. The civil contempt power of the bankruptcy judges is based on U.S.C. § 105 of the
24   Bankruptcy Code. Collier on Bankruptcy ¶ 105.02 [1][b](16th ed. 2009); see also 11 U.S.C.
25
     §105(2009); see also 11 U.S.C. §105. 46.
26
         53. Said claim for relief is based on the willful, knowing and intentional violations of the
27

28
     automatic stay through the DEFENDANTS action of conducting a sale during the PRIOR


                                                  13
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002        Doc# 1      Filed: 01/19/21 Entered: 01/19/21 20:59:15           Page 13 of
                                                     18
1    BANKRUPTCY, creating an adverse impact on PLAINTIFF/DEBTOR. DEFENDANTS further
2
     acts of prosecuting its state court proceedings, while knowing PLAINTIFF and SVG have such a
3
     unity of interest in that such identity between PLAINTIFF and SVG may be said that
4

5
     PLAINTIFF is the real party in interest. Said actions by DEFENDANTS were prosecuted while

6    the automatic stay being applicable to SVG was active in the state court proceedings.
7       54. Actions in violation of the automatic stay continued in the state court as the motion to
8
     expunge lis pendens by LENDERS was granted, although stayed pending confirmation from
9
     bankruptcy regarding the application of the automatic stay of PLAINTIFF’S bankruptcy as
10

11   applicable to SVG.

12       55. Because of its willful and intentional violations, DEFENDANT should be sanctioned
13
     under 11 U.S.C. §105.
14
         56. As a result of violations of 11 U.S.C. §105, DEFENDANT is liable to PLAINTIFF for
15
     actual damages, statutory damages, and attorney’s fees.
16

17                                     FIFTH CLAIM FOR RELIEF

18                                            (Injunctive Relief)
19
                                           (Against all Defendants)
20
        57. The Plaintiff realleges each and every allegation contained in paragraph 1 through 56,
21
     inclusive, of this Complaint as if set forth fully herein.
22

23      58. Section 105(a) of the Bankruptcy Code authorizes the court to issue “any order, process,
24   or judgment that is necessary or appropriate to carry out the provisions of this title.”
25
        59. The relief requested herein is necessary to protect PLAINTIFF’S ability to efficiently and
26
     effectively administer the above captioned Chapter 11 reorganization and preserve the SUBJECT
27

28
     PROPERTY of its estate.


                                                  14
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002        Doc# 1      Filed: 01/19/21 Entered: 01/19/21 20:59:15               Page 14 of
                                                     18
1       60. PLAINTIFF has no adequate remedy at law. To obtain a preliminary injunction or
2
     temporary restraining order, a Plaintiff must prove that irreparable damage will follow without
3
     the grant of equitable relief, and a reasonable probability of success on the merits. Irreparable
4

5
     damage exists where an award of damages would be speculative and difficult to measure.

6       61. Despite the PLAINTIFF making payments in reliance of said representations, with the
7    PLAINTIFF’S bankruptcy stay in place, and LENDERS having notice of PLAINTIFF’S
8
     bankruptcy petition, CIVIC HOLDINGS proceeded with the foreclosure against the SUBJECT
9
     PROPERTY in the amount of $4,356,406.73 in unpaid debt. Due to the unusual circumstances,
10

11   significant identity and unity of interest of the PLAINTIFF and SVG, and while the automatic

12   stay was in place by the PLAINTIFF, CIVIC HOLDINGS then transferred the SUBJECT
13
     PROPERTY to CIVIC REAL ESTATE via a Quitclaim Deed. On or about September 21, 2020,
14
     CIVIC REAL ESTATE, and BUYERS entered into certain Residential Purchase Agreement and
15
     Joint Escrow Instructions for the sale of the SUBJECT PROPERTY. On or around October 22,
16

17   2020, escrow closed and the sale of the SUBJECT PROPERTY to the BUYERS was finalized.

18      62. The total amount paid to LENDER by PLAINTIFF in reliance of their offers to forbear
19
     amount of $362,823.87, whereby said funds have been held in suspense, not applied and belong
20
     to the PLAINTIFF’ estate. In that there is such identity between the PLAINTIFF and SVG, it is
21
     said that the PLAINTIFF is the real party. PLAINTIFF will suffer irreparable damage if BUYER
22

23   further modifies or encumbers or makes improvements (hereinafter “ACTIONS ON
24   PROPERTY”) on SUBJECT PROPERTY. This will result in increased litigation costs, due to
25
     further litigation to remove encumbrances and costs of modification and the addition of further
26
     parties to the litigation. Said return of PLAINTIFF PAYMENT and SUBJECT PROPERTY is
27

28



                                                  15
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002        Doc# 1     Filed: 01/19/21 Entered: 01/19/21 20:59:15            Page 15 of
                                                    18
1    required for a successful reorganization. There is no adequate remedy at law to prevent said
2
     ACTIONS ON PROPERTY.
3
        63. A reasonably probability of success on the merits exists in that due to the unusual
4

5
     circumstances and regarding the identity of the PLAINTIFF and SVG, and while the automatic

6    stay was in place by the PLAINTIFF that LENDERS had knowledge of, a foreclosure was
7    conducted on the SUBJECT PROPERTY followed by a series of transfers. Thereafter, on or
8
     about September 21, 2020, CIVIC REAL ESTATE, and BUYERS entered into certain
9
     Residential Purchase Agreement and Joint Escrow Instructions for the sale of the SUBJECT
10

11   PROPERTY. On or around October 22, 2020, escrow closed and the sale of the SUBJECT

12   PROPERTY to the BUYERS with constructive notice of pending state court litigation, thereby
13
     negating any bona fide purchaser for value status was finalized. During said transactions,
14
     LENDERS received PLAINTIFF PAYMENTS made in reliance on LENDERS
15
     misrepresentations.
16

17      64. PLAINTIFF respectfully requests that the Court enjoin LENDERS from further

18   ACTIONS ON PROPERTY.
19
                                        PRAYER FOR RELIEF
20
            WHEREFORE, the Plaintiff prays for judgment as follows:
21
            A. On the First Claim for Relief: A declaratory judgment against FAY SERVICING,
22

23              LLC, a Delaware Limited Liability Company; CIVIC HOLDINGS III TRUST;
24              CIVIC REAL ESTATE HOLDINGS III, LLC, a Delaware Limited Liability
25
                Company; ANTHONY and LISA NADALIN, individually establishing that (1) there
26
                was and is a unity of interest and ownership between the PLAINTIFF and SVG,
27

28
                thereby the separate personalities no longer exists and as a result said SUBJECT


                                                  16
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002        Doc# 1    Filed: 01/19/21 Entered: 01/19/21 20:59:15           Page 16 of
                                                   18
1              PROPERTY is part of the PLAINTIFF’S estate and subject to the PLAINTIFF’S
2
               automatic stay; (2) the Foreclosure was in violation of the automatic stay of 11 U.S.C.
3
               §362 and void ab initio.(3) The sale of the SUBJECT PROPERTY is void ab initio.
4

5
           B. On the Second Claim for Relief: A declaratory judgment against FAY SERVICING,

6              LLC, a Delaware Limited Liability Company; CIVIC HOLDINGS III TRUST;
7              CIVIC REAL ESTATE HOLDINGS III, LLC, a Delaware Limited Liability
8
               Company; that there was and is a unity of interest and ownership between the
9
               PLAINTIFF and SVG, thereby the separate personalities no longer exists and as a
10

11             result said state court proceedings whereby PLAINTIFF and SVG are plaintiff’s and

12             Co-Defendants were subject to the stay from the PETITION DATE and are part of
13
               the PLAINTIFF’S estate.
14
           C. On the Third Claim for Relief: A judgment against FAY SERVICING, LLC, a
15
               Delaware Limited Liability Company; CIVIC HOLDINGS III TRUST; CIVIC REAL
16

17             ESTATE HOLDINGS III, LLC, a Delaware Limited Liability Company returning

18             that the payments by PLAINTIFF be turned over to the PLAINTIFF.
19
           D. On the Fourth Claim for Relief: A judgment against sanctioning FAY SERVICING,
20
               LLC, a Delaware Limited Liability Company; CIVIC HOLDINGS III TRUST;
21
               CIVIC REAL ESTATE HOLDINGS III, LLC, a Delaware Limited Liability
22

23             Company; ANTHONY and LISA NADALIN, individuals; under 11 U.S.C. §105 and
24             for actual damages, statutory damages, and attorney’s fees.
25
           E. On the Fifth Claim for Relief: A judgment against FAY SERVICING, LLC, a
26
               Delaware Limited Liability Company; CIVIC HOLDINGS III TRUST; CIVIC REAL
27

28
               ESTATE HOLDINGS III, LLC, a Delaware Limited Liability Company; ANTHONY


                                                  17
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21 Entered: 01/19/21 20:59:15          Page 17 of
                                                  18
1              and LISA NADALIN, enjoining them from modifying, improving or encumbering
2
               the SUBJECT PROPERTY.
3
            F. On all Claims for Relief: A judgment granting such other and further relief as the
4

5
               Bankruptcy Court deems just and proper.

6    Dated: January 19, 2021                                    NICHANI LAW FIRM
7

8
                                                                /s/ Vinod Nichani________
9
                                                                VINOD NICHANI
10                                                              Attorney for Debtor and Plaintiff
                                                                VIKRAM SRINIVASAN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  18
     _____________________________________________________________________________________________
                                       ADVERSARY COMPLAINT
     Case: 21-05002      Doc# 1     Filed: 01/19/21 Entered: 01/19/21 20:59:15           Page 18 of
                                                  18
